

113 HR 3996 IH: Save our Military Shopping Benefits Act
U.S. House of Representatives
2014-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3996IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2014Mr. Griffin of Arkansas (for himself, Mr. Crenshaw, Mrs. Miller of Michigan, Mr. Huizenga of Michigan, Mr. Luetkemeyer, Mr. Long, Mr. Whitfield, Mr. Huelskamp, Mr. Yoder, Mr. Garamendi, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the closure or reduced operation of military commissary stores and exchange stores before January 1, 2017.1.Short titleThis Act may be cited as the Save our Military Shopping Benefits Act.2.Prohibition on closure or reduced operation of commissary stores and exchange stores(a)ProhibitionNotwithstanding subsections (c) and (d) of section 2482 of title 10, United States Code, or any other provision of law, the Secretary of Defense may not—(1)close any commissary store or exchange store located within the United States; or(2)develop or implement any plan that would result in the closure of all commissaries located in the United States as part of a cost-saving effort.(b)Definition of closeIn this section, the term close includes any action that has the effect of—(1)reducing the operating hours or size of a commissary store or exchange store below fiscal year 2014 levels; or(2)changing the location of a commissary store or exchange store.(c)ExceptionSubsection (a) does not apply to a change in the size or location of a commissary store or exchange store if the Secretary of Defense determines that the change is required for upgrading or modifying an existing structure for safety or health reasons.(d)DurationThe prohibition imposed by subsection (a) expires January 1, 2017.